Opinion by
Willson, J.
§ 341. Appeal bond from justice’s court; file-markon, may be shoivn to be false, when; case stated. Appellee recovered a judgment against appellant in justice’s court for $200 and costs on March 21, 18S7. Appellant gave notice of appeal to the county court, and presented an appeal bond to the justice, who indorsed thereon: “ Filed and approved March 31, 1887.” In the county court appellee moved to dismiss said appeal, alleging that said appeal bond was not in fact filed or deposited with said justice until April 1, 1887, more than ten days after the rendition of said judgment, and that said file-mark upon said bond was untrue and fraudulently made. Said motion was verified by the affidavit of appellee’s counsel, and upon a hearing of said motion it was conclusively sustained by proof, and the court dismissed the appeal. Held, it was competent to contradict by parol testimony the file-mark indorsed upon the appeal bond, it being alleged that said file-mark was fraudulently made. It was fraud in law for the justice to antedate said file-mark, thereby making it appear that said bond had been received and filed by him within the time prescribed by law, when in fact it had not been received by him, and was not in his possession, either actual or constructive, until after the expiration of said time. If said bond had been in possession, either actual or constructive, of said justice within said time, its validity 'would not have been affected, although it was not marked filed until after the expiration of said time. [3 App. C. C. §§ 94, 287.] It was not error to dismiss said appeal.
Affirmed.